Citation Nr: 1604404	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for shell fragment wound, right knee with scar. 

2. Entitlement to an initial rating in excess of 10 percent for shell fragment wound, left knee with scar.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2015, the Board remanded this case for additional development, to include providing the Veteran with a VA examination.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

As noted in the Introduction, the Board remanded this matter in September 2015 so that the Veteran could be afforded a VA examination to determine the current severity of his service-connected bilateral knee disabilities.  Pursuant to the Board's remand instructions, the AOJ scheduled the Veteran for a VA examination to occur in December 2015.  A C&P note dated November 17, 2015, reflects that the Veteran cancelled the examination because "Veteran is going thru Chemo every day and will contact his rep to rerequest in January."  In the November 2015 supplemental statement of the case (SSOC), the AOJ advised the Veteran that it was readjudicating his claim based on the evidence of record because he failed to report for examination without good cause.  VA treatment records confirm that the Veteran was diagnosed with prostate cancer in July 2015 for which service connection was established in a September 2015 rating decision.  

Generally, if a Veteran cancels a scheduled VA examination without good cause, the claim would be adjudicated based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008).  However, VA regulation expressly provides that failing to report for an examination due to illness or hospitalization constitutes good cause.  38 C.F.R. § 3.655(a); see also Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Thus, good cause has been shown for the Veteran's failure to appear for the scheduled VA examination.  The Veteran should therefore be afforded another opportunity to undergo a VA examination.  See Stegall v. West, 11 Vet. App. 268   (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the service-connected shell fragment wound, right and left knees, with scars.  The electronic claims file on Virtual VA and VBMS must be made available to the examiner for review.  The examiner must indicate review of the claims file in the examination report.

All necessary diagnostic testing, and evaluations should be completed and the examiner must identify all symptomatology associated with the bilateral knee disabilities, to include all symptoms associated with the scars on each knee.

The examiner must provide the range of motion of both knees in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the knees exhibit weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

The VA examiner must also comment on the frequency and severity of any instability and/or subluxation which is reported by the Veteran and/or demonstrated during the examination. 

All knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's bilateral knee disability.

The examiner must also address each scar associated with the shell fragment wounds of the knees.  With respect to each residual scar, the examiner must provide a detailed description of each scar to include, but not limited to, the following: 

(a) the size of the scars and scar areas in square inches or square centimeters;

(b) whether any scar is painful;

(c) whether any scar is superficial (not associated with underlying soft tissue damage); 

(d) whether any scar is deep (associated with underlying soft tissue damage);

(e) whether any scar is unstable (with frequent loss of covering of skin over the scar); 

(f) whether any scar is well-healed, tender, adherent, and/or ulcerated; and 

(g) whether any scar residuals cause limited motion or other limitation of function of an affected bodily part, and if so, the examiner must describe in detail the limitation(s), and extent and severity thereof. 

With respect to the each scar, the examiner must specifically indicate whether the Veteran has an injury to any respective muscle groups, and if so, the examiner must include a discussion as to whether the muscle group(s) affected is manifested by slight, moderate, moderately severe, or severe disability.

With respect to the each scar, the examiner must specifically identify any residual neurological symptoms or impairment, specifying the nerve(s) involved and the severity of any such symptoms or impairment. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


